FILED
                                       UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLUMBIA                                      APR 3 0 2012
                                                                                                  Clerk, U.S. District & Bankruptcy
         Tracy Jenson,                                          )                                Courts for the District of Columbia
                                                                )
                         Plaintiff,                             )
                                                                )
                         V.                                     )       Civil Action No.        12 0686
                                                                )
         Michael Huerta et al.,                                 )
                                                                )
                         Defendants.                            )


                                             MEMORANDUM OPINION

                 This matter is before the Court on plaintiffs pro se complaint and application to proceed

         in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint on the

         ground of res judicata.

                Under the principle of res judicata, a final judgment on the merits in one action "bars any

         further claim based on the same 'nucleus offacts' .... " Page v. United States, 729 F.2d 818,

         820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

         1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

         prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen

         v. McCurry, 449 U.S. 90, 94 (1980)); see JA.M Nat 'l Pension Fund v. Indus. Gear Mfg. Co.,

         723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might

         have been litigated previously").

                 Plaintiff, a resident of Spirit Lake, Idaho, is a former air traffic controller. The

         complaint's allegations are vague but plaintiff appears to allege that the Federal Aviation

         Administration ("FAA") illegally delayed his pay increases and has failed to apply them

         retroactively. Plaintiff also purports to be suing on behalf of other similarly situated air traffic




                                                                                                                              ,
         controllers, but pro se litigants may not represent other individuals in federal court. See 28


     /
/~
U.S.C. § 1654. He seeks an order to compel "the defendants to pay the delayed controllers as if

we did move as scheduled two months before the new pay system and associated three-year

distribution of$200 million .... " Compl. at 10.

       Plaintiffs claim was adjudicated in a prior action in the United States Court of Appeals

for the Federal Circuit, which this Court previously found to have preclusive effect. See Jenson

v. Heurta, Nos. 10-1071, 11-999, 11-1180 (ABJ),- F. Supp. 2d - , 2011 WL 6145522 (D.D.C.

Dec. 12, 2011) (dismissing plaintiffs three consolidated actions stemming from the air traffic

controllers' pay dispute as barred by claim preclusion). Therefore, the Court will dismiss this

repetitive action with prejudice. 1 A separate Order accompanies this Memorandum Opinion .



                 .tt,
Date: April~' 2012




        1
           Plaintiff is warned that his filing of repetitive actions may result ultimately in the
imposition of sanctions barring him from the privilege of proceeding in forma pauperis and/or
restricting his ability altogether to file a civil action in this Court. See, e.g., Hurt v. Social
Security Admin., 544 F.3d 308, 310 (D.C. Cir. 2008).

                                                  2